UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52161 Jammin Java Corp. (Exact name of registrant as specified in its charter) Nevada 26-4204714 (Stateorother jurisdictionof incorporationor organization) (IRSEmployer Identification No.) 4730 Tejon St., Denver, Colorado 80211 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(323) 556-0746 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ At September 2, 2014, there were 118,673,161 shares of the issuer’s common stock outstanding. Jammin Java Corp. For the Three and SixMonths Ended July 31, 2014 and 2013 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements Condensed Balance Sheets as of July 31, 2014 (unaudited) and January 31, 2014 F-1 Condensed Statements of Operations (unaudited) - For the Three and Six Months Ended July 31, 2014 and 2013 F-2 Condensed Statements of Cash Flows (unaudited) - For the Six Months Ended July 31, 2014 and 2013 F-3 Notes to Condensed Financial Statements (unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. JAMMIN JAVA CORP. CONDENSED BALANCE SHEETS July 31, January 31, (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable Notes receivable - related party Inventory Prepaid expenses Other current assets Total Current Assets Property and equipment, net License agreement Intangible assets Other assets Goodwill Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Payable to Ironridge in common shares Accrued expenses Accrued royalty and other expenses - related party Notes payable - Total Current Liabilities Total Liabilities Stockholders' Equity: Common stock, $.001 par value, 5,112,861,525 shares authorized; 114,917,821 and 104,085,210 shares issued and outstanding, as of July 31, 2014 and January 31, 2014, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed financial statements F-1 JAMMIN JAVA CORP. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, Six Months Ended July 31, Revenue: $ Discounts and allowances ) Net revenue Cost of sales: Cost of sales products Total cost of sales Gross Profit Operating Expenses: Compensation and benefits Selling and marketing General and administrative Total operating expenses Other income (expense): Other income (expense) Interest expense ) ) ) Total other income (expense) Net Loss $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to condensed financial statements F-2 JAMMIN JAVA CORP. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended July 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Common stock issued for services Shared-based employee compensation Depreciation Amortization of license agreement Amortization of debt discount and deferred financing costs - Loss on settlement of liabilities Changes in: Accounts receivable ) ) Notes receivable - related party - - Inventory ) Prepaid expenses and other current assets ) Other assets - long term ) ) Accounts payable ) Accrued expenses Accrued royalty and other expenses - related party ) ) Bank Overdraft - ) Derivative liability - ) Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities: Purchases of property and equipment ) ) Investment in restricted cash - Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities: Common stock and warrantsissued for cash Repayment of notes payable - related party - ) Advances from related parties - Repayment of promissory note, net of financing costs - ) Repayment of notes payable ) Net cash provided by (used in) financing activities ) Net change in cash Cash at beginning of period - Cash at end of period $ $ Supplemental Cash Flow Information: Cash paid for interest $
